Citation Nr: 1424150	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a left knee disorder, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for fecal leakage to include as secondary to service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to April 2001 and from April 2001 to October 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran attended a Board hearing before the undersigned in October 2013.

The Virtual VA claims file contains records of VA treatment and examination that post-date the most recent Supplemental Statement of the Case in this matter, which was issued in August 2012.  The Veterans Benefits Management System (VBMS) contains unrelated documents, including rating decisions and a claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the knee and lumbar spine disabilities to provide current examinations.  At the October 2013 Board hearing the Veteran asserted that his bilateral knee and low back disabilities had worsened since his most recent VA examination.  This included the Veteran having had left knee surgery since the most recent VA examination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the disability, a VA examination must be conducted).

Remand is required regarding the service connection claim to obtain an adequate examination.  The January 2012 VA examination report found that the Veteran's claimed fecal incontinent was unrelated to service as there was no loss of sphincter tone.  The report did not address secondary service connection and it isn't clear if the examiner was finding that there was no current disability.  The opinion is thus inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

On remand the RO should seek to obtain any additional records of treatment for the Veteran's claimed conditions, to include those discussed at the Veteran's October 2013 Board hearing.  See 38 U.S.C.A. § 5103A(a)-(c).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request a release for the Veteran's private orthopedist, Dr. JJ.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination for the purpose of determining the current severity of his service-connected thoracolumbar spine and left and right knee disabilities.  The entire claims file (i.e., both the paper and electronic claims file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  


The examiner should perform full range of motion studies of the knees and back and comment on the functional limitations of the service-connected knee and low back disabilities caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the knees and thoracolumbar spine in degrees.  

For the Veteran's knees, the examination should additionally discuss the presence and extent of any lateral instability or subluxation; residuals of a partial or total meniscectomy; or current presence of torn semilunar cartilage, and if torn semilunar cartilage is present, whether it is symptomatic to include such symptoms as swelling or locking. 

For the Veteran's low back disability, the examiner should indicate whether the Veteran has intervertebral disc syndrome (IVDS).  If he is found to experience incapacitating episodes due to IVDS, the examiner should provide a finding as to the approximate total duration, in weeks, of incapacitating episodes the Veteran has experienced in the past year.  The examiner must further indicate whether the Veteran has any neurological disability as a result of his service-connected thoracolumbar spine disability, and if so, the nerves affected and the nature and severity of the neurological impairment.

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with an appropriate clinician.  The entire claims file (i.e., both the paper and electronic claims) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner should take a complete history from the Veteran as to the nature and onset of his fecal incontinence.

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran has fecal incontinence that is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran experiences fecal incontinence that is caused or aggravated (chronically worsened) by service-connected hemorrhoids or residuals of hemorrhoid surgery.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

